Case 2:17-cr-20274-BAF-DRG ECF No. 439, PageID.3405 Filed 10/30/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      No. 17-20274

            Plaintiff,                         Hon. Bernard A. Friedman

      v.

D-1   JUMANA NAGARWALA,
D-2   FAKHRUDDIN ATTAR,
D-3   FARIDA ATTAR,
D-6   FATEMA DAHODWALA,

            Defendants.
                    /

              GOVERNMENT’S RESPONSE TO
       DEFENDANTS’ MOTION FOR DISCOVERY (ECF 473)

      Defendants have filed a motion asking the Court to order that the

government produce discovery obtained through the Foreign Intelligence

Surveillance Act (FISA). In their motion, defendants state that “it is

evident that the government engaged in monitoring that has not been

disclosed, and the evidence indicates that this monitoring occurred

through the Foreign Intelligence Surveillance Act.” ECF No. 473, PageID

3372. Without support, Defendants further argue that “the government

had to have been using other surveillance mechanisms, and this other


                                      1
Case 2:17-cr-20274-BAF-DRG ECF No. 439, PageID.3406 Filed 10/30/20 Page 2 of 3




surveillance mechanism appears to be monitoring that occurred under

[FISA].” ECF No. 473, PageID 3376-77.

      The prosecution team has no FISA material. FISA material was not

used at any point during the investigation. Before filing this motion,

defendants did not ask the government whether the prosecution team

possessed any FISA material. Had defendants asked, the government

would have responded that the prosecution team has never used,

possessed, or obtained any FISA material. Defendants have no reason to

believe that the government used FISA material in this investigation or

prosecution. The motion is baseless and should be denied.


                                          MATTHEW J. SCHNEIDER
                                          United States Attorney

                                          s/ Sara D. Woodward
                                          SARA D. WOODWARD
                                          Assistant United States Attorney
                                          211 W. Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          Phone: (313) 226-9180
                                          sara.woodward@usdoj.gov

Dated: October 30, 2020




                                      2
Case 2:17-cr-20274-BAF-DRG ECF No. 439, PageID.3407 Filed 10/30/20 Page 3 of 3




                      CERTIFICATE OF SERVICE

      I certify that on October 30, 2020, I electronically filed this motion

response for the United States with the Clerk of the United States

District Court for the Eastern District of Michigan using the ECF system,

which will send notification of such filing to counsel of record.


                                          /s/ Sara Woodward
                                          AUSA, Eastern District of
                                          Michigan




                                      3
